Case 8:19-cv-01203-JVS-DFM Document 36 Filed 03/04/20 Page 1 of 2 Page ID #:1616



 1    BURSOR & FISHER, P.A.
      L. Timothy Fisher (State Bar No. 191626)
 2
      Joel D. Smith (State Bar No. 244902)
 3    1990 North California Blvd., Suite 940
      Walnut Creek, CA 94596
 4    Telephone: (925) 300-4455
      Facsimile: (925) 407-2700
 5    E-Mail: ltfisher@bursor.com
 6             jsmith@bursor.com

 7
      Counsel for Plaintiffs
 8

 9
                               UNITED STATES DISTRICT COURT
10
                          CENTRAL DISTRICT OF CALIFORNIA
11
       WILL KAUPELIS and FRANK                    Case No. 8:19-CV-01203-JVS-DFM
12     ORTEGA, individually and on behalf of
       all others similarly situated,             ORDER GRANTING
13                                                PLAINTIFFS’ APPLICATION
14                                  Plaintiffs,   FOR LEAVE TO FILE
                                                  DOCUMENTS UNDER SEAL
15           v.
                                                  Date: n/a
16     HARBOR FREIGHT TOOLS USA,                  Time: n/a
       INC.,
17
                                                  Judge: Hon. James V. Selna
18
                                    Defendant.
19

20

21

22

23

24

25

26

27

28

      ORDER GRANTING APPLICATION TO FILE DOCUMENTS UNDER SEAL
      CASE NO. 8:19-CV-01203-JVS-DFM
Case 8:19-cv-01203-JVS-DFM Document 36 Filed 03/04/20 Page 2 of 2 Page ID #:1617



 1
            TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2
            UPON CONSIDERATION of Plaintiffs’ Application for Leave to File
 3
      Documents Under Seal (“Application”), IT IS ORDERED that the Application be, and
 4
      it is hereby, GRANTED.
 5
            Plaintiffs shall file under seal the following documents:
 6
       Document                                   Portions to be Filed Under Seal
 7

 8
       Plaintiffs’ Motion for Class               Certain confidential portions:

 9
       Certification                                   3:11-14;

10
                                                       5:15-19;

11
                                                       8:2-5.

12
       Exhibit 25 to the Smith Declaration        Entire Document

13     Exhibit 26 to the Smith Declaration        Entire Document

14     Exhibit 27 to the Smith Declaration        Entire Document

15     Exhibit 28 to the Smith Declaration        Entire Document

16     Exhibit 29: Declaration and Expert         Entire Document

17     Report of Colin B. Weir in Support of

18     Plaintiffs’ Motion for Class

19     Certification

20     Exhibit 30: Declaration and Expert         Entire Document
21     Report of John M. Tobias, Ph.D., PE in
22     support of Plaintiffs’ Motion for Class
23     Certification
24

25    IT IS SO ORDERED.
26
      Dated: March 04, 2020                          ________________________
27
                                                         Honorable James V. Selna
28                                                       U.S. District Court Judge

      ORDER GRANTING APPLICATION TO FILE DOCUMENTS UNDER SEAL                        1
      CASE NO. 8:19-CV-01203-JVS-DFM
